          Case 3:20-cv-07012-VC Document 18 Filed 04/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 MERYL POMPONIO,
                                                    Case No. 20-cv-07012-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 SILVER MOON NORTH AMERICA INC.,
 et al.,
                Defendant.


       The Court has been advised by the Notice of Settlement filed on April 14, 2021 that the

parties have resolved this case. (Re: Dkt. No. 17). Therefore, it is ORDERED that this case is

DISMISSED without prejudice. All deadlines and hearings in the case are vacated. Any pending

motions are moot.

       The parties retain the right to reopen this action within 90 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 90 days, the dismissal will be with prejudice.

       IT IS SO ORDERED.

Dated: April 15, 2021

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
